DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3 are pending in the application and examined herein.

The text of those section of Title 35, U.S.C. code not included in this action can be found in a prior Office action. 

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered and are partially persuasive.

Applicant’s arguments and amendments overcome the claim objection and 35 U.S.C. 112(b) rejections of record, but have created new issues as discussed further below. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 
	

Claim Rejections - 35 USC § 112
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “an upper end of the reactor pressure vessel” in lines 5-6 and again in line 7. It is unclear if the “upper end” recited in line 7 is the same as the “upper end” recited in lines 5-6. If the same, then the second reference thereto should recite “the upper end”.

Claim 1 is further indefinite because it is unclear which of the second steam line, the isolation condenser system, or another structure receives the steam from the reactor pressure vessel. If the isolation condenser system receives the steam, then the phrase “and to an isolation condenser system that receives steam from the reactor pressure vessel” should be changed to read “and to an isolation condenser system, wherein the isolation condenser system receives steam from the reactor pressure vessel”.

Claim 1 recites “a second steam line connected directly to an upper end of the reactor pressure vessel and to an isolation condenser system that receives steam from the reactor pressure vessel”. It is unclear whether the isolation condenser system “receives steam from the reactor pressure vessel” through the second steam line or through some other line. It appears that the “second steam line” is a steam line in name only, or that it only has to be structurally capable of being used with steam. There is no requirement that steam flows through the “second steam line”. For example, the claim does not recite that the isolation condenser system “receives steam from the reactor pressure vessel through the second steam line”. As a result, the “second steam line” can be any line(s) that moves fluid from the isolation condenser system to an upper end of the reactor pressure vessel.
	
Claim Rejections - 35 USC § 103
Claims 1 and 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,621,926 (“Townsend”) in view of US Patent No. 5,158,742 (“Dillmann”) and US Patent No. 4,812,286 (“Gluntz”).

Regarding claim 1, Townsend discloses (see Fig. 2) a method of limiting power of a boiling water nuclear reactor system (5:3-10) having a reactor pressure vessel (10), a reactor core (13) disposed in the reactor pressure vessel, a core shroud (14) surrounding the reactor core, a downcomer region (15) disposed between an inner surface of the reactor pressure vessel and the core shroud, a first steam line (33) connected directly to an upper end of the reactor pressure vessel and to a turbine (34), and a second steam line (38) connected directly to the upper end of the reactor pressure vessel and to a condenser system (36) that receives steam from the reactor pressure vessel (2:51).

Townsend does not appear to disclose the condenser system is an isolation condenser system or returning condensate to a location inside the core shroud. 
Dillmann discloses (see Fig. 1) that it is well known in the art for a boiling water nuclear reactor system (10) to have an isolation condenser system (36) (4:22-30). Dillmann discloses the isolation condenser system provides cooling to the reactor in the event of a failure mode of the reactor system (1:30-39). The isolation condenser system (36) receives steam from the pressure vessel through a steam line (76), and returns condensate to the pressure vessel through a condensate line (82).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have added an isolation condenser system, as disclosed by Dillmann, in the reactor system of Townsend for the additional safety benefits thereof. Thus, modification of Townsend’s system to ensure cooling of the reactor systems in the event of a reactor failure, as suggested by Dillmann, would have been obvious to a POSA. 

Gluntz shows that it is well known in the art to return condensate to a location inside a core shroud at a location above the reactor core. For example, Gluntz discloses (see Figs. 1-2) a method of limiting power of a boiling water nuclear reactor system (30) having a reactor pressure vessel (38), a reactor core (36), a core shroud (60), a downcomer region (28), a first steam line (24), a second steam line (the line downstream condenser 42), and a condenser system (40, 42), the method comprising: returning condensate from the condenser system to a location inside the core shroud above the reactor core into one or both of an upper plenum (upper region) or chimney region (formed by 60) of the core shroud (7:1-6). Gluntz discloses further providing condensate to both the downcomer and the inside of the core shroud reduces the amount of reactor coolant lost due to flashing in an accident and eliminates the need for an independent external source of emergency cooling (1:9-16, 3:20-22, 8:55-59). 

It would have been obvious to a POSA to further return condensate to a location inside the core shroud of Townsend, as disclosed by Gluntz, for the benefits thereof. Thus, further modification of Townsend’s system to cool the core while minimizing coolant loss, as suggested by Gluntz, would have been obvious to a POSA. In the modified Townsend, condensate would be returned from the isolation condenser system to a location inside the core shroud.

Regarding claim 3, Gluntz discloses wherein the returning returns the condensate from the isolation condenser system through a feedwater return line (see line from condenser to reactor vessel) that returns the condensate inside the core shroud (via 66) and that includes a split portion (“FEEDWATER”, 54) that returns condensate inside the downcomer region. It is noted that claim 3 does not require the split portion to have a line that extends directly into the downcomer region. Thus, the modified Townsend, employed with Dillman’s isolation condenser system and Gluntz’s returning method, would result in the recited features of claim 3. 

Claims 1 and 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Townsend in view of Dillman and US Patent No. 3,429,775 (“Peterson”).
Regarding claim 1, Townsend and Dillman have been discussed above. For the reasons discussed above, it would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have added an isolation condenser system, as disclosed by Dillmann, in the reactor system of Townsend. The modified Townsend does not appear to disclose returning condensate to a location inside the core shroud. 

Petersen discloses (see Fig. 1) returning condensate from a condenser system (10) to a location inside the core shroud (5) above the reactor core (2) and into an upper plenum (8) (5:30-34). Peterson further discloses that providing condensate to both the downcomer region (14) and the area inside of the core shroud (5) stabilizes coolant flow (2:16-19, 2:44-46, 3:15-19, 3:38-44). 

It would have been obvious to a POSA to further return condensate to a location inside the core shroud of the modified Townsend, as disclosed by Peterson, for the benefits thereof. Thus, further modification of Townsend’s system to adjust and stabilize coolant flow, as suggested by Peterson, would have been obvious to a POSA. In the modified Townsend, condensate would be returned from the isolation condenser system to a location inside the core shroud.

Regarding claim 3, Peterson discloses wherein the returning returns the condensate from the isolation condenser system through a return line (12, 13, 23) that returns the condensate inside the core shroud (via 23), and that the return line (12, 13, 23) includes a split portion (12, 13) that returns condensate inside the downcomer region. Thus, the modified Townsend, employed with Dillman’s isolation condenser system and Peterson’s returning method, would result in the recited features of claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Prosecution on the merits is closed. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.
Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646    

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646